Exhibit 3.3 As amended and effective as of November 15, THERMO FISHER SCIENTIFIC INC. (Formerly known as Thermo Electron Corporation) BY-LAWS TABLE OF CONTENTS Title Page ARTICLE I - STOCKHOLDERS 1 Section 1. Annual Meeting 1 Section 2. Special Meetings 1 Section 3. Notice of Meetings 1 Section 4. Quorum; Adjournments 1 Section 5 Voting; Proxies 2 Section 6. Inspectors of Elections 2 Section 7. Presiding Officer and Secretary 2 Section 8. List of Stockholders 3 Section 9. Advance Notice of Stockholder Nominations and Proposals 3 Section 10. Action Without Meeting 5 ARTICLE II - DIRECTORS 6 Section 1. General Powers 6 Section 2. Number and Qualification 6 Section 3. Classes of Directors 6 Section 4. Terms of Office 6 Section 5 Vacancies 6 Section 6. Resignations 7 Section 7. Meetings 7 Section 8. Notice of Meetings 7 Section 9. Quorum 7 Section 10. Action at Meeting 7 Section 11. Action by Consent 7 Section 12. Meetings by Telephone Conference Call 8 Section 13. Compensation of Directors 8 Section 14. Committees 8 Title Page ARTICLE III - OFFICERS 8 Section 1. General Provisions; Qualifications 8 Section 2. Election 9 Section 3. Tenure 9 Section 4. Resignation and Removal 9 Section 5. Vacancies 9 Section 6. The Chief Executive Officer 9 Section 7. The President 9 Section 8. Vice Presidents 9 Section 9. Chief Financial Officer 9 Section 10. General Counsel 10 Section 11. The Treasurer 10 Section 12. The Secretary 10 Section 13. Assistant Treasurers 10 Section 14. Assistant Secretaries 10 Section 15. Other Officers 10 Section 16 Delegation of Duties 10 Section 17. Salaries 11 ARTICLE IV- CAPITAL STOCK 11 Section 1. Shares of Stock 11 Section 2. Transfer of Shares of Stock 11 Section 3. Lost, Stolen or Destroyed Certificates 11 Section 4. Record Date 11 Section 5. Regulations 12 ARTICLE V- GENERAL PROVISIONS 12 Section 1. Fiscal Year 12 Section 2. Corporate Seal 12 Section 3. Waiver of Notice 13 Section 4. Voting of Securities 13 Section 5. Evidence of Authority 13 Section 6. Certificate of Incorporation 13 Section 7. Transactions with Interested Parties 13 Section 8. Severability 14 Section 9. Limitation on Stock Option Repricing 14 ARTICLE VI - AMENDMENTS 14 Section 1. By the Board of Directors 14 Section 2. By the Stockholders 14 Section 3. Certain Provisions 14 THERMO FISHER SCIENTIFIC INC. (Formerly known as Thermo Electron Corporation) BY-LAWS ARTICLE I - STOCKHOLDERS Section 1.Annual Meeting.
